Citation Nr: 0012385	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 until 
October 1968.

This appeal arises from a July 1997 decision by the 
Indianapolis, Indiana Regional Office (RO) which denied the 
veteran's claim for service connection for PTSD, and denied a 
claim of entitlement to nonservice-connected pension.  A 
notice of disagreement (NOD) was received as to both denials.  
In a letter received in October 1998, the veteran stated that 
he wished to "withdraw" his NOD, and have his claims 
reconsidered on the basis of additional evidence which he 
submitted.  In a supplemental statement of the case (SSOC), 
dated in November 1998, the RO denied his PTSD claim as not 
well grounded.  In January 1999, the RO received the 
veteran's appeal as to his PTSD claim.  In an administrative 
decision, dated in April 1999, the RO denied his claim for 
nonservice-connected pension.  Under the circumstances, the 
Board finds that notwithstanding the language in the 
veteran's October 1997 letter, an appeal as to the RO's July 
1997 denial of his PTSD claim has been perfected.  See 
38 C.F.R. § 20.200 (1999).


FINDING OF FACT

The claims file does not contain competent medical evidence 
of a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. §§ 1110, 1155, 5107 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service.  The Board initially notes that in his appeal, 
received in January 1999, the veteran indicated that he 
desired a hearing at a local VA office, before a member of 
the Board.  However, in November 1999, the RO sent the 
veteran a letter and requested him to specify whether he 
desired an "in-person" hearing or a teleconference hearing.  
The RO's letter also requested the veteran to choose the 
location of his hearing from a list of four VA offices.  The 
RO's letter informed the veteran that if a reply was not 
received in 60 days, it would be assumed that he wished to 
withdraw his request for a hearing.  A toll-free phone number 
was also provided.  However, there is no record of any type 
of reply to the RO's November 1999 letter, and the veteran's 
request for a hearing is considered to be withdrawn.  See 
38 C.F.R. § 20.702(e) (1999).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty involved mortars.  The veteran's 
personnel record (DA Form 20) shows that the veteran served 
with the U.S. Army, with service in Vietnam from October 1967 
through October 1969 as an ammunition bearer, assistant 
gunner and forward observer with Company B, 1st Battalion, 
16th Infantry Regiment, 1st Infantry Division.  Both the DD 
Form 214 and DA Form 20 indicate that the veteran received 
the Combat Infantryman Badge.

The veteran asserts that service connection for PTSD is 
warranted based on his participation in combat in Vietnam.  
As previously stated, the service decorations listed in the 
veteran's DD Form 214 include the Combat Infantryman Badge, 
and his participation in combat is conceded.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Epps v. Gober, 126 
F.3d. 1464 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the veteran's claim must be denied because he 
has not provided a medical opinion to substantiate his claim 
that he has been diagnosed as having PTSD.  In this regard, 
the veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  The veteran's separation examination 
report, dated in October 1968, shows that he was evaluated as 
psychiatrically normal.  Subsequently dated medical evidence 
includes VA examination reports, and several reports from 
private health care providers, none of which diagnose PTSD.  
These reports include, but are not limited to, a May 1997 VA 
PTSD examination report with an Axis I diagnosis of alcohol 
abuse and dependence, with 14 months of sobriety, history of 
alcohol induced mood disorder, depressed, now resolved.  The 
Axis II diagnosis was personality disorder not otherwise 
specified (NOS).  Records from the Charter Behavioral Health 
System (CBHS), dated in 1996, contain diagnoses of alcohol 
dependence, major depression and "partner relational 
problem."  Records from Madison State Hospital (MSH), dated 
in 1996, contain Axis I diagnoses of alcohol dependence, and 
an adjustment disorder.

The Board finds that the claims file does not currently 
contain a diagnosis of PTSD.  Accordingly, as no competent 
evidence has been presented that the veteran currently has 
PTSD, his claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f).  In reaching 
this decision, the Board has considered a notation of "rule 
out PTSD" in a MSH report, as well as a letter from a social 
worker at MSH, dated in December 1998, in which it was stated 
that the veteran had PTSD.  However, with regard to the 
notation of "rule out PTSD," a statement in a clinical 
record that a diagnosis should be "ruled out" is not, by 
its terms, a diagnosis.  In addition, a review of 
subsequently dated MSH records shows that a diagnosis of PTSD 
was not confirmed, and that MSH physicians determined that 
the veteran's correct diagnoses were alcohol dependence and 
an adjustment disorder.  As for the December 1998 letter from 
the social worker at MSH, the Board notes that this opinion 
is two sentences long, and that it is not accompanied by 
citation to clinical findings or additional medical comment, 
nor is it accompanied by other indicia of reliability such as 
being based upon psychological testing or extended 
observation.  This opinion therefore appears to be no more 
than bare transcription or reiteration of lay history.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995); McQueen v. 
West, 13 Vet. App. 247 (1999).  The Board therefore finds 
that the notation of "rule out PTSD," and the MSH social 
worker's December 1998 letter, are not competent medical 
evidence of a diagnosis of PTSD sufficient to render the 
claim well grounded.  

The Board has considered the veteran's statements indicating 
that he has PTSD as a result of his service.  However, while 
the veteran's statements represent evidence of continuity of 
symptomatology, his statements are not competent evidence of 
a diagnosis.  Savage v. Gober, 10 Vet. App. 488  (1997).  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for PTSD must be denied as not 
well grounded. 

The Board acknowledges that the appellant did serve in 
combat.  The U.S. Court of Appeals for Veterans Claims has 
held, however, that 38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999) does not alter the fundamental requirements of a well 
grounded claim.  Gaines v. West, 11 Vet. App. 353, 358 
(1999); Libertine v. Brown, 9 Vet. App. 521 (1996). 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 









ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

